TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00793-CV


                                        L. C., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




              FROM THE 21ST DISTRICT COURT OF LEE COUNTY
 NO. 15,254, HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant L.C. filed her notice of appeal on December 16, 2014. The appellate

record was complete December 23, 2014, making appellant’s brief due January 12, 2015. On

January 14, 2015, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.       See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant’s brief no later than January 30, 2015. If the brief is not filed by that

date, counsel may be required to show cause why he should not be held in contempt of court.
              It is ordered on January 15, 2015.



Before Justices Puryear, Pemberton, and Field